Citation Nr: 0030241	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  96-30 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
December 1972.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In July 2000, the veteran had a hearing before the 
undersigned.


REMAND

At the outset of the veteran's claim, PTSD was rated in 
accordance with 38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).  During the course of 
the appeal, VA issued changes with respect to the criteria 
for rating PTSD.  61 Fed. Reg. 52695-52702 (1996) (codified 
at 38 C.F.R. § 4.130, Diagnostic Code 9411).  Those changes 
were effective November 7, 1996.  In such situations, VA must 
consider both sets of regulations and apply the version most 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991); VAOGCPREC No. 11-97 (Mar. 25, 1997).  The 
Supplemental Statement of the Case (SSOC), dated in May 1997, 
shows that the RO considered this case under both sets of 
regulations.  It is unclear, however, whether both sets of 
regulations were considered with respect to the most recent 
RO decision regarding the issue on appeal.  See SSOC dated in 
September 1999.

In January 2000, the veteran was hospitalized for the 
treatment of his PTSD at the VA Medical Center (MC) in Battle 
Creek, Michigan.  In March 2000, the RO granted the veteran a 
temporary total rating, effective January 4, 2000, due to 
that hospitalization.  38 C.F.R. § 4.29 (1999).  Thereafter, 
the 30 percent schedular rating for PTSD was resumed, 
effective February 1, 2000.  There is no evidence that the 
report of that hospitalization was considered with respect to 
the current appeal for a rating in excess of 30 percent for 
PTSD.  There is also no evidence that the veteran has waived 
his right to have that report initially considered by the RO 
with regard to the current issue on appeal.  38 C.F.R. 
§ 20.1304 (1999).

The evidence shows that the veteran had been employed for 
many years by Coca Cola/Minute Maid Corporation in Paw Paw, 
Michigan.  During his hearing in July 2000, he testified that 
he was no longer working, due primarily to psychiatric 
problems.  The claims file, however, does not contain any 
records from his former employer concerning the cessation of 
his employment.

During his hearing, the veteran also testified that he had 
had recent problems with law enforcement authorities due to 
violent behavior.  In particular, he noted problems with the 
Bangor Police Department and/or the State Police.  Records of 
those encounters have not been associated with the claims 
folder.

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  After acquiring all necessary 
authorization from the veteran, the RO 
should contact the veteran's former 
employer, Coca Cola/Minute Maid 
Corporation in Paw Paw, Michigan, and 
request that it provide a history of the 
veteran's employment.  In particular, the 
RO should request copies of all documents 
associated with time lost or other job-
related difficulty due to the veteran's 
service-connected PTSD.  Such documents 
should include, but not be limited to, 
records associated with cessation of the 
veteran's employment; medical records; 
attendance records; job descriptions; 
reports of disciplinary action; 
counseling statements; customer letters; 
reports of workman's compensation claims 
or claims for other disability benefits; 
reports of vocational rehabilitation or 
training; and reports of state and/or 
union involvement.  If the former 
employer does not have such documents, 
the RO should request that the former 
employer provide a statement on business 
letterhead stationery addressing the 
foregoing concerns.  Failures to respond 
or negative replies to any request should 
be noted in writing and associated with 
the claims folder.

2.  The RO should contact the veteran and 
request that he supply information 
regarding any contact with legal 
authorities related to violent behavior 
or other incidents associated with his 
PTSD.  Information regarding such 
incidents should include, but not be 
limited to, dates, places, circumstances, 
and names of people involved.  The RO 
should then contact the appropriate 
authorities and request copies of any 
associated police reports.  In 
particular, the RO should request that 
the veteran provide the requested 
information with respect to any recent 
incidents involving the Bangor Police 
Department and/or the State Police.  
Failures to respond or negative replies 
to any request should be noted in writing 
and associated with the claims folder.

3.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
a rating in excess of 30 percent for 
PTSD.  In so doing, the RO must be 
mindful to consider all relevant evidence 
of record, including, but not limited to, 
the report of VA hospitalization, dated 
in January 2000.  The RO must also be 
mindful to consider that disorder prior 
to November 7, 1996 under the criteria in 
effect prior to November 7, 1996, and 
after November 7, 1996 under both the old 
and revised rating criteria.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a SSOC 
and afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The veteran need take no 
action until he is notified.  It must be emphasized, however, 
that he does have the right to submit any additional evidence 
and/or argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-373 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1999).



